Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KENDRA G. GJERDINGEN                                DARRYN L. DUCHON
Mallor Grodner LLP                                  Indianapolis, Indiana
Bloomington, Indiana
                                                    MONTY K. WOOLSEY
                                                    Carmel, Indiana


                                                                            Jun 27 2013, 10:09 am
                               IN THE
                     COURT OF APPEALS OF INDIANA

D.D.,                                               )
                                                    )
        Appellant-Petitioner,                       )
                                                    )
               vs.                                  )      No. 49A02-1211-DR-896
                                                    )
D.P.,                                               )
                                                    )
        Appellee-Respondent,                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Theodore M. Sosin, Judge
                             Cause No. 49D02-0310-DR-1827
                                        32D01-0911-AD-37



                                           June 27, 2013


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                  Case Summary and Issue

       D.D. (“Husband”) appeals the trial court’s denial of his petition to adopt J.J.P. and J.P.

(the “Children”). Husband raises two issues on appeal, one of which we find dispositive:

whether the trial court abused its discretion by applying the wrong standard for the burden of

proof. Concluding that the trial court applied an incorrect standard, we remand.

                                Facts and Procedural History

       In 2004, K.D. (“Mother”) and D.P. (“Father”) were divorced, and Mother was

awarded sole legal and physical custody of the Children, who were twenty-three months and

four months old at the time. That same year, Father moved to the Washington D.C. area for

work. Father had other relatives who remained in Indiana in addition to the Children,

including a father and step-mother, and three children from a previous marriage.

       In 2007, Mother and Husband were married. In November 2009, Husband petitioned

to adopt the Children. The petition was granted following a hearing. However, Father had

not been served with proper notice of the petition, and so the adoption decree was vacated

and another hearing was scheduled. The adoption petition was subsequently heard and ruled

upon by a court that was ruling on Father’s parenting time, rather than the court in which the

adoption petition was filed. We reviewed an appeal from that decision, and held that it was

improper for the court to sua sponte assume jurisdiction over a case pending in another trial

court, and we consequently vacated the findings and conclusions related to the adoption

proceedings. Devlin v. Peyton, 946 N.E.2d 605, 607 (Ind. Ct. App. 2011).




                                               2
       In September 2012, the trial court held a hearing on the issue of whether Father’s

consent was required for the adoption. In October 2012, the court entered findings of fact

and conclusions of law and determined that Father’s consent was required. Because Father

had not consented, the court vacated the hearing set to determine the best interests of the

children, and denied Husband’s petition for adoption. This appeal followed. Additional

facts will be supplied as necessary.

                                  Discussion and Decision

                                   I. Standard of Review

       We will not disturb the trial court’s decision in an adoption proceeding unless the

evidence leads only to a conclusion opposite that reached by the trial court. In re Adoption of

M.A.S., 815 N.E.2d 216, 218 (Ind. Ct. App. 2004). We will not reweigh the evidence.

Rather, we will examine the evidence most favorable to the trial court’s decision, together

with reasonable inferences drawn therefrom, to determine whether sufficient evidence exists

to sustain the decision. Id. at 218-19.

                                  II. Consent to Adoption

       There are several grounds for concluding that consent to adoption is not required. See

Ind. Code § 31-19-9-8. Husband argued that Father’s consent was not necessary because

Father had failed to significantly communicate with the Children for a period of at least one

year, when able to do so. Ind. Code § 31-19-9-8(a)(2)(A). When alleging that a parent’s

consent is not required for an adoption, the petitioner has the burden to prove that the

statutory ground has been met. In re Adoption of M.A.S., 815 N.E.2d at 220. Here, the trial



                                              3
court applied a burden of proof standard of “clear, cogent, and indubitable evidence.”

Appellant’s Appendix at 20. Husband argues that this was an inappropriately strict standard,

and we agree.

       A review of the case law indicates that older cases did apply this standard, and that, as

the trial court noted, “indubitable” evidence requires proof that is unquestionable. See, e.g.,

In re Adoption of Augustyniak, 505 N.E.2d 868, 870 (Ind. Ct. App. 1987). However, we

analyzed this standard in In re Adoption of M.A.S., 815 N.E.2d 216, 219-20 (Ind. Ct. App.

2004). We noted that the indubitable standard as defined created a standard even more

stringent than that of the criminal standard of beyond a reasonable doubt, and that such a

standard was in conflict with other sections of the adoption statute. Id. at 219. We

determined that the appropriate standard is the more customary heightened civil standard of

clear and convincing evidence. Id. at 220. Our more recent cases examining the standard

hold to this analysis. See, e.g., In re Adoption of S.W., 979 N.E.2d 633, 640 (Ind. Ct. App.

2012). Our supreme court has said of the clear and convincing standard that it is:

       an intermediate standard of proof that: lies between a preponderance of the
       evidence and beyond a reasonable doubt which is required to find guilty in
       criminal prosecutions. The burden of proof by clear and convincing evidence
       is not a burden of convincing you that the facts which are asserted are certainly
       true or that they are almost certainly true or are true beyond a reasonable
       doubt. It is, however, greater than a burden of convincing you that the facts
       are more probably true than not true. The clear and convincing standard is
       employed in cases where the wisdom of experience has demonstrated the need
       for greater certainty, and where this high standard is required to sustain claims
       which have serious social consequences or harsh or far reaching effects on
       individuals to prove willful, wrongful and unlawful acts to justify an
       exceptional judicial remedy.


In re G.Y., 904 N.E.2d 1257, 1260 n.1 (Ind. 2009) (internal citations and quotations omitted).

                                               4
         We remand to the trial court to reconsider whether Husband has met his burden of

proof in light of the correct standard of clear and convincing evidence.1 We also take this

opportunity to clarify some other aspects of parental consent that may have been

misunderstood.

         To begin with, we remind the trial court that the relevant time period is any one year

period, before the filing of the petition for adoption, in which the Children were in the

custody of another person and Father failed “without justifiable cause to communicate

significantly with the child when able to do so.” Ind. Code § 31-19-9-8(a)(2)(A); In re

Adoption of Subzda, 562 N.E.2d 745, 750 n.3 (Ind. Ct. App. 1990) (“There is no language in

the statute that suggests the one year period must occur immediately prior to the filing of the

adoption petition as is the case with abandonment. In addition, the parents’ conduct after the

filing of the petition is wholly irrelevant to the determination of whether the parent failed to

significantly communicate with the child for any one year period.” (internal citations

omitted)); see also In re Adoption of J.T.A., No. 37A03-1212-AD-525, slip op. at 8-9 (Ind.

Ct. App., June 10, 2013) (examining case law and the language of the statute and determining

that, regarding Indiana Code section 31-19-9-8(a)(2)(B)—the failure to support ground—the

relevant time period is not limited to the year preceding the adoption petition, but is any one

year period in which the parent had an obligation and failed to meet it). Therefore, if there is

any one year period, prior to the filing of the adoption petition, in which Father was able to



         1
           A new hearing is not necessary.
         We also note that the record here is silent as to whether Father timely contested the adoption; failure to do
so, assuming proper notice, would cause his consent to be implied. See Ind. Code § 31-19-9-18.

                                                           5
communicate with the Children and failed to do so without justifiable cause, then his consent

is not required for the Children’s adoption.2

         As for Father’s ability to communicate, any efforts on Mother’s part to hamper or

thwart communication between Father and the Children are relevant in determining his

ability to communicate. Rust v. Lawson, 714 N.E.2d 769, 772 (Ind. Ct. App. 1999), trans.

denied. However, speculation that attempts to communicate would have been thwarted is

insufficient. See In re Adoption of T.W., 859 N.E.2d 1215, 1218 (Ind. Ct. App. 2006).3 And

as for the quality of any communication that took place, such communication must be more

than token efforts to communicate with the Children. Rust, 714 N.E.2d at 772. The

reasonable intent of the statute is to encourage non-custodial parents to maintain

communication with their children and to discourage non-custodial parents from visiting their

children just often enough to thwart the adoptive parents’ efforts to provide a settled

environment for the children. Id.




         2
            We note that the record here shows that Father initiated communication with the Children around the time of
the petition for adoption, and seems to have continued that communication under the divorce decree while the adoption
proceedings were pending. While this communication may be relevant to the best interests of the children inquiry that is
the final prong in an adoption proceeding, it is not relevant to the issue of whether Father’s consent is required. See In re
Adoption of N.W., 933 N.E.2d 909, 914 (Ind. Ct. App. 2010), opinion adopted, 941 N.E.2d 1042 (Ind. 2011) (“A
petition for adoption is not automatically granted following a showing that a natural [parent’s consent is not required].
Once the statutory requirements are met, the court may then look to the arrangement which will be in the best interest of
the child.”).

         3
            The record indicates that Father never attempted to communicate with the Children prior to 2009; at the
hearing he testified that he believed Mother would have thwarted any attempts, and that if Mother had asked him to call
the Children or send them cards, he would have, but he admitted that he never made any such attempts on his own. The
record indicates that Father’s financial situation shortly after the divorce may have precluded him from traveling to visit
the Children or sending gifts or perhaps even cards. However, he also testified at the hearing that he had maintained
contact with his other children from a previous marriage, via calls, text messages, cards, gifts, and, at least in later years,
by flying them out to visit him—indicating that there were years in which he had the ability to communicate with his
children in Indiana. We leave a finding regarding Father’s ability to communicate with the Children in the trial court’s
hands.

                                                              6
       Also regarding communication, the trial court found that Father had indirect

communication with the Children via his relatives, and the court also found that the Children

had a bond with some of Father’s relatives. Any bond that the Children had with other

relatives might be relevant to the best interests of the children inquiry, but is not relevant to

Father’s communication. We also disagree that interactions with family members inherently

evince indirect communication with a parent. While we can certainly envision situations in

which a parent’s attempts to communicate with a child are thwarted, and the parent turns to

family members to pass messages and gifts and the like to the child, and thus does have

actual indirect communication with the child, that is not the situation at hand. The trial court

cited In re Adoption of Thomas, 431 N.E.2d 506, 515 (Ind. Ct. App. 1982), for the

proposition that contact with family members constitutes indirect communication by a parent.

The facts provided for that case are somewhat thin, but they seem to focus on the

grandmother’s visits with the children, and do not delve into how the father may have

indirectly communicated during those visits. To the extent that case holds that any contact by

a relative inherently constitutes indirect contact by a parent, we disagree. There must be

some involvement by the parent for communication to take place. Here, the record shows

that Father was not involved in arranging any of the visits between his parents and the

Children, and only heard about the visits after the fact; there is no indication that there was

any communication between him the Children through or because of those visits.

       Finally, while the trial court’s findings of fact and conclusions of law touched on

support and abandonment, as well as communication, we observe that the statute is written in



                                               7
the disjunctive, and thus each of the sub-sections provides an independent ground for

dispensing with consent. In re Adoption of T.W., 859 N.E.2d 1215 at 1218. While a

possible failure on Father’s part to support the Children and any possible abandonment of

them are both reasonable avenues of inquiry for the trial court, and, if found, could each

potentially lead to a determination that Father’s consent was not required in the Children’s

adoption, findings that Father did support or did not abandon the Children have no bearing on

the issue of Father’s communication with the Children. These issues may well have been

separated in the mind of the trial court, but appeared sufficiently entangled in the findings of

fact and conclusions of law that we take this opportunity to clarify the law.

                                          Conclusion

       Concluding that the trial court applied an overly stringent standard to Husband’s

burden of proof regarding the necessity of Father’s consent to the adoption, and that the

correct standard is clear and convincing evidence, we remand to the trial court to reconsider

the evidence in light of the correct standard and this opinion. We reiterate that even if the

court finds that Father’s consent for the adoption is not necessary, the court will still need to

determine the best interests of the children.

       Remanded.

FRIEDLANDER, J., and CRONE, J., concur.




                                                8